Case 1:19-cv-24599-CMA Document 1-4 Entered on FLSD Docket 11/06/2019 Page 1 of 1

Transworld Systems Inc.
tsi 500 Virginia Drive | Suite 514 | Ft. Washington, PA 19034
Phone: (877) 282-1250

Hours of Operation: M-F 8:00am-5:00pm ET

11/9/2018

MIGUEL GALLEGO
C/O: SALVATORE SICUSO, ESQ
9350 SOUTH DIXIE HIGHWAY PENTHOUSE 1

 

MIAMI, FL 33156
Re: Our Reference No(s). Creditor Current Balance Due
74424887 ATLANT TIGERTAIL EMERGENCY PHYSICIANS $2,064.00

Account No.: 610063226407 0663078

Dear SALVATORE SICUSO, ESQ:
Thank you for your inquiry regarding the above-referenced account(s).Please be advised that the account

balance for account 74424887 ATLANT is $2,064.00. Kindly forward payment to the address listed
above and to the attention of the undersigned. Thank you for the opportunity to respond to your request.

We appreciate the opportunity to respond to your inquiry.
Very truly yours,

Transworld Systems Inc.

This is an attempt to collect a debt. Any information obtained will be used for that purpose. This is a
communication from a debt collector.

Calls to or from Transworld Systems Inc. may be monitored or recorded for quality assurance.
Page 1 of 1
